FI. FA. issued 25th of April, 1843, levied, c. Venditioni exponas. Sheriff returns, goods sold, c.
Fi. fa. issued 3d of May, 1843, levied, c. Venditioni exponas issued, and returned goods sold, c.
The Stuarts issued their execution against Reynolds, and laid it in the sheriff's hands on the 25th of April, without any special orders as to the levy, but with orders to summon James Steele as garnishee. Smith, the junior execution creditor, learning that the sheriff had no orders to levy on a crop of corn which was about to be planted, issued his execution and placed it in the sheriff's hands, with special orders to levy on the crop of corn. The sheriff levied both executions at the same time. The proceeds of sale were brought into court by the sheriff, being claimed by both execution creditors; and the court ordered the money paid to the oldest execution.
An execution binds from the date of its delivery to the sheriff; who is bound, without particular directions, to levy it on any property of the defendant that may come to his knowledge. This is the order of his writ; and to depart from it and make the order of preference in respect to each article of property to depend on special orders of the creditors, would be to involve the sheriff, and the law, in great confusion and perplexity.